                                UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF TENNESSEE
                                     COLUMBIA DIVISION

    UNITED STATES OF AMERICA,                       )
                                                    )
            Plaintiff,                              )
                                                    )
    v.                                              )    No. 1:04-cr-00006
                                                    )
    RONALD S. BROWN,                                )
                                                    )
            Defendant.                              )

                                       MEMORANDUM OPINION

         Before the Court is Ronald S. Brown’s Motion for Compassionate Release. (Doc. No.

40). He asserts extraordinary and compelling reasons for release from prison based on his age,

various       health     conditions,   and   susceptibility   of   contracting    COVID-19.      Mr.

Brown’s administrative request to the warden for compassionate release was denied and it is not

disputed that he has exhausted administrative remedies. His motion is ripe for decision. (Doc.

Nos. 43; 44; 50; 51; 55). 1

         Mr. Brown pled guilty to being a felon in possession of a firearm when he hit his girlfriend

over the head with a gun and fired two shots into his girlfriend’s sister’s car. (Presentence

Investigation Report (“PSR”) ¶¶ 4–5). A police chase ensued, during which Mr. Brown fired and

missed officers, who returned fire and hit him. He was then arrested.

         Mr. Brown was sentenced to the statutory maximum of 120 months consecutive to any

anticipated state sentence arising from the same offense of conviction. At sentencing, he suffered

from “ulcers, diabetes and high blood pressure” that were “controlled through prescription




1
 Mr. Brown agrees that the Court may rule on his request “without the holding of an evidentiary
hearing.” (Doc. No. 51 at 1).


         Case 1:04-cr-00006 Document 57 Filed 06/04/20 Page 1 of 8 PageID #: 596
medications.” (Id. ¶¶ 53, 55). Now 67, Mr. Brown continues to receive medications that appear to

control his diabetes and high blood pressure. (Doc. No. 40-2 at 1, 5). On January 24, 2020, he

reported to the prison pharmacist that his diabetes was “perfect,” with no “distress” and “no

observed problems.” (Id. at 4). However, since his sentencing in 2004, he is being treated

for “cutaneous T-cell lymphoma,” for a detached retina, and low back pain. He is receiving

chemotherapy for his cancer, surgery for his blind eye, and uses a cane. (Id. at 1–2, 6, 8). He is

scheduled for additional chemotherapy in August 2020, (Id. at 9), and ongoing eye treatment, (Id.

at 6). On February 26, 2020, during his oncology checkup, he was “well, alert and oriented x3.”

(Id. at 9).

      Dr. Paul Bryant, a doctor of infectious disease at the Centennial Medical Center, has

reviewed Mr. Brown’s medical records and reports that he is in the “high risk category for

developing a severe disease were he to be infected” with COVID-19. He has identified several

conditions that put “Mr. Brown at risk for severe COVID-19” including “diabetes, hypertension,

hyperlipidemia, and possibly chronic liver disease.” (Doc. No. 51-1 at 2). Dr. Bryant notes that

Mr. Brown requires daily insulin injections and had “poorly controlled diabetes” in June 2019, but

he “improved over time,” as shown in his hemoglobin levels from January 2020. (Id. at 1). He

agrees that Mr. Brown’s hypertension is maintained by medicine, his lymphoma was treated, and

Mr. Brown is not currently taking any medications “that could alter his ability to fight infection.”

Dr. Bryant suggest that Mr. Brown may have chronic liver disease because a detectable amount of

the Hepatitis C virus was discovered in an October 2019 test, although by January 2020 the virus

was “not detected” and he is “unable to determine the current condition of [Mr. Brown’s] liver.”

(Id.). He also finds that Mr. Brown is “at risk for experiencing serious deterioration in physical or

mental health because of the aging process.” (Id. at 2).



                                                 2

     Case 1:04-cr-00006 Document 57 Filed 06/04/20 Page 2 of 8 PageID #: 597
       Mr. Brown seeks compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), as amended

by the First Step Act of 2018, Pub. L. 115-391, that authorizes a court to reduce a sentence when

“extraordinary and compelling reasons warrant such a reduction,” consistent with the policy

statement in Sentencing Guidelines § 1B1.13. The policy statement recognizes “extraordinary and

compelling reasons” may exist based on the defendant’s medical condition, age, family

circumstances, or other reasons:

       (A) Medical Condition of the Defendant.

                (ii) The defendant is--
                     (I) suffering from a serious physical or medical condition,
                     (II) suffering from a serious functional or cognitive impairment, or
                     (III) experiencing deteriorating physical or mental health because of
                     the aging process,
                that substantially diminishes the ability of the defendant to provide self-
                care within the environment of a correctional facility and from which he or
                she is not expected to recover.

       (B) Age of the Defendant.-- The defendant (i) is at least 65 years old; (ii) is
       experiencing a serious deterioration in physical or mental health because of the
       aging process; and (iii) has served at least 10 years or 75 percent of his or her term
       of imprisonment, whichever is less.
        ...
       (D) Other Reasons.-- As determined by the Director of the Bureau of Prison, there
       exists in the defendant’s case an extraordinary and compelling reason other than,
       or in combination with, the reasons described in subdivision (A) through (C).

U.S.S.G. § 1B1.13 cmt. n.1 (hereinafter “Note 1A,” “Note 1B,” and “Note 1D”).

       Mr. Brown seeks compassionate release due to his serious medical condition under Note

1A, his age under Note 1B, and his health and age factors together with the COVID-19 pandemic

under Note 1D. (Doc. No. 40 at 1, 4, 16, 20; Doc. No. 51 at 1–2). The government opposes relief

for Mr. Brown because his health concerns do not create an “immediate danger,” are not chronic,

or unusual for his age. (Doc. Nos. 43 at 2, 6–7; 55 at 4). It is Mr. Brown’s burden to establish that

compassionate release is warranted. See United States v. Cowart, 90 F.3d 154, 159 (6th Cir. 1996).



                                                 3

    Case 1:04-cr-00006 Document 57 Filed 06/04/20 Page 3 of 8 PageID #: 598
                                        Medical Conditions

        Mr. Brown has not shown that his medical condition warrants compassionate release under

Note 1A. Mr. Brown argues that his diabetes, hypertension, and possible liver disease are “serious

physical or medical conditions.” (Doc. No. 51 at 1–2). To be entitled to relief, Note 1A requires

that his physical or medical condition(s) “substantially diminish[] [his] ability . . . to provide self-

care” in prison. Based upon the record before the Court, they do not.

        Mr. Brown’s medical records show that he is receiving effective care for his various

medical conditions. He admits that his diabetes is “perfect,” (Doc. No. 40-2 at 4), and medicine

controls his high blood pressure, (id. at 1, 5). Dr. Bryant notes that his lymphoma “appears to have

been treated previously,” (Doc. No. 51-1 at 1), and there is no medical diagnosis that he has liver

disease. See United States v. Gotti, No. 02 CR 743-07 (CM), 2020 WL 497987, at *5 (S.D.N.Y.

Jan. 15, 2020) (denying compassionate release based on lung cancer where there was no diagnosis

in the medical records). Mr. Brown presents no physical side effects that interfere with his ability

to take care of himself. There is simply insufficient medical information to conclude that Mr.

Brown is entitled to relief.

                                                 Age

        Mr. Brown also fails to establish that he suffers from age-based physical or mental health

deterioration to be entitled to relief. Mr. Brown must establish that he (1) is at least 65 years old;

(2) has served 75 percent, or at least 10 years of his sentence; and (3) “is experiencing a serious

deterioration in physical or mental health because of the aging process.” U.S.S.G. § 1B1.13 cmt.

n.1(B). Mr. Brown clearly satisfies the first two requirements because he is 67 years old and has

completed more than 75 percent of his sentence. Mr. Brown argues that his diabetes, high blood

pressure, cutaneous T-cell lymphoma, single eye blindness, and that he sometimes requires a cane



                                                   4

    Case 1:04-cr-00006 Document 57 Filed 06/04/20 Page 4 of 8 PageID #: 599
to walk, show serious age-based health deterioration to satisfy the third requirement. The Court

disagrees.

       Again, the medical records do not support the conclusion that Mr. Brown’s age-based

deterioration justifies release. First, his cutaneous T-cell lymphoma is being successfully treated,

even if it is in some way related to aging. See United States v. Mangarella, No.

306CR151FDWDCK3, 2020 WL 1291835, at *3 (W.D.N.C. Mar. 16, 2020) (finding that

defendant had not “specifically establish[ed] how [his] conditions are causing serious deterioration

in his health”). Second, there is no medical diagnosis that he has liver disease, notwithstanding

that he tested positive for Hepatitis C in the past, but not recently. Third, Mr. Brown had diabetes

and high blood pressure at the time of sentencing that were controlled with medication then and

there is no evidence that this has worsened. Actually, Dr. Bryant believes that his diabetes, while

concerning, may be improving. See Id. (denying compassionate release where the defendant was

in stable medical condition). A pre-existing condition, without any evidence that the condition is

worsening, does not show the effect of aging. Fourth, Mr. Brown’s single-eye blindness and back

pain that sometimes requires the use of a cane are a product of aging. But as they currently

manifest, they are most appropriately considered “ordinary geriatric ailments” and do not rise to

the extraordinary level required for compassionate release. It is not extraordinary and compelling

when a defendant has ordinary geriatric conditions such as using a cane, back pain, or vision

problems such as single eye blindness and glaucoma. See, e.g., United States v. Estrella, No. 2:15-

cr-00032-GZS, 2019 WL 6689897, at *1 (D. Me. Dec. 6, 2019) (denying relief to 69-year-old with

limited mobility who required the use of a cane); United States v. Gross, No. 2:04-CR-32-RMP,

2019 WL 2437463, at *1, *3 (E.D. Wash. June 11, 2019) (65-year-old defendant legally blind in

one eye did not qualify as having age-based deterioration ).



                                                 5

    Case 1:04-cr-00006 Document 57 Filed 06/04/20 Page 5 of 8 PageID #: 600
       Even considering his various health conditions together, the Court finds that Mr. Brown

has not proven that they show “serious deterioration in physical or mental health because of the

aging process.” Mr. Brown is comparable to the defendant in United States v. Young, who was 72

years old, had chronic kidney disease, diabetes, high cholesterol, high blood pressure, cataracts,

and abdominal pain. Judge Aleta Trauger found that these conditions did not qualify as an

extraordinary and compelling reasons for release based on age “standing alone.” United States v.

Young, No. 2:00-CR-00002-1, 2020 WL 1047815, at *9 (M.D. Tenn. Mar. 4, 2020). District courts

have granted compassionate relief based upon serious age-based deterioration when heart

condition, serious organ disease, or memory deterioration are present; none of which Mr. Brown

presents with. See, e.g., United States v. Hansen, No. 07-CR-00520(KAM), 2020 WL 1703672, at

*8 (E.D.N.Y. Apr. 8, 2020) (72-year-old had declining health shown by chest pains, heart disease,

type II diabetes, glaucoma, and trouble walking); United States v. Bellamy, No. 15-165(8)

(JRT/LIB), 2019 WL 3340699, at *1 (D. Minn. July 25, 2019) (71-year-old confined to a

wheelchair with heart problems, chronic kidney disease, and diabetes established serious age-

based deterioration warranting compassionate relief).

                                      COVID-19 Pandemic

       Mr. Brown’s argument for compassionate release based on the COVID-19 pandemic is

misplaced. As written, Note 1(D) allows for the Director of the BOP to determine extraordinary

and compelling reasons “other than, or in combination with, the reasons described in” Notes 1(A),

(B), or (C). U.S.S.G. § 1B1.13 cmt. n.1(D). In the wake of the First Step Act’s expansion of

compassionate release and without an update to the policy note, district courts are debating whether

the BOP Director remains the sole arbiter of when “other” reasons exist. The Sixth Circuit has not

yet addressed this issue. Some courts find that judges now have the authority to determine “other”



                                                 6

    Case 1:04-cr-00006 Document 57 Filed 06/04/20 Page 6 of 8 PageID #: 601
reasons, while other courts maintain that only the Director can find these other reasons. See United

States v. Rodriguez, No. 2:03-CR-00271-AB-1, 2020 WL 1627331, at *4 (E.D. Pa. Apr. 1, 2020)

(collecting cases on the split). The parties’ arguments echo this division. Mr. Brown argues that

the Court has authority under Note 1(D) to find extraordinary and compelling reasons for release

based upon COVID-19. (Doc. No. 40 at 7–9). The government disagrees. (Doc. No. 43 at 5–7).

Here, the Court does not need add to this dispute of interpretation because Mr. Brown is not entitled

to relief under either interpretation.

           Mr. Brown’s age and medical conditions generally place him at a higher degree of

susceptibility to COVID-19 than the overall prison population. The Centers for Disease Control

and Prevention (“CDC”) names several of Mr. Brown’s conditions as presenting a heightened risk

for severe illness from COVID-19, including diabetes or liver disease, “particularly if not well

controlled;” those undergoing cancer treatment or who are taking “immune weakening

medications;” and all individuals over the age of 65. People Who Are at Higher Risk for Severe

Illness,        CTRS.         FOR        DISEASE         CONTROL           &        PREVENTION,

https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/high-risk-complications.html          (last

visited June 4, 2020). As already discussed, Mr. Brown has no documented diagnosis of liver

disease, and his lymphoma does not present an increased risk according to the CDC because he

last underwent chemotherapy in July 2019 and Dr. Bryant indicates that he is not taking any

immune weakening medication today. (Doc. Nos. 40-2 at 4; 51-1 at 1). That leaves his diabetes

for which he receives a daily insulin injection.

           Mr. Brown has not established that he is at a particularized risk of contracting COVID-19

at FCI-Butner Medium II. The broader Butner Correctional Complex is seriously affected by the

disease, but that appears concentrated at a separate facility from where Mr. Brown is incarcerated.



                                                   7

     Case 1:04-cr-00006 Document 57 Filed 06/04/20 Page 7 of 8 PageID #: 602
Only two positive cases have been reported at Butner Medium II as of June 4, 2020. See COVID-

19 Cases, FED. BUREAU OF PRISONS, https://www.bop.gov/coronavirus/index.jsp (last visited June

4, 2020). The disease presents unique transmission risks in the close quarters of a prison, but

Butner Medium II officials have been implementing safeguards to protect inmates in their care.

(Doc. No. 55 at 6–9); see United States v. Gileno, No. 3:19-CR-161-(VAB)-1, 2020 WL 1307108,

at *4 (D. Conn. Mar. 19, 2020). What is more, if released, Mr. Brown’s risk of contracting the

virus outside of prison would also be serious and that would bring with it risks to his family,

friends, and the surrounding community.

        The COVID-19 pandemic has impacted our entire society. However, “[t]he mere existence

of COVID-19 in society and the possibility that it may spread to a particular prison alone cannot

independently justify compassionate release.” United States v. Raia, 954 F.3d 594, 597 (3d Cir.

2020). There are real concerns with close proximity among inmates in a prison during a pandemic.

Absent a showing that Mr. Brown is at a specific risk of contracting COVID-19 at Butner Medium

II, the Court does not find that extraordinary and compelling circumstances exist based on his

susceptibility to the disease. 2

        An appropriate order will enter.


                                              ____________________________________
                                              WAVERLY D. CRENSHAW, JR.
                                              CHIEF UNITED STATES DISTRICT JUDGE


        2
          The Court has also considered Mr. Brown’s argument relative to subsequent sentencing
changes. (Doc. No. 40 at 1, 4). At his 2004 sentencing hearing, Mr. Brown’s federal sentence was
imposed to run consecutive to any anticipated state conviction. After Setser v. United States, 566
U.S. 231, 236 (2012), and a subsequent Guidelines amendment, the current version of the
Sentencing Guidelines would have qualified him to concurrent sentences. U.S.S.G. § 5G1.3(c)
(2018). However, this provision was not included in the version of the Sentencing Guidelines
applicable at the time of Mr. Brown’s sentencing and were not made retroactive, so they are not a
basis for a sentence reduction today. See United States v. Dullen, 15 F.3d 68, 70–71 (6th Cir. 1994)
(holding that only an amendment specifically listed in U.S.S.G. § 1B1.10 has retroactive effect).
                                                 8

    Case 1:04-cr-00006 Document 57 Filed 06/04/20 Page 8 of 8 PageID #: 603
